Citation Nr: 9929719	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  94-14 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for a left knee 
disability, currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1941 to 
August 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a Department of Veterans Affairs (VA) Los Angeles 
Regional Office (RO) August 1993 rating decision which, inter 
alia, denied an increased evaluation for a left knee 
disability, rated 20 percent disabling.

In his March 1994 substantive appeal, the veteran notified 
the RO that he wished to appear at a hearing at the RO before 
a Hearing Officer.  The veteran was scheduled for such a 
hearing in April 1994, but he failed to report.  By VA Form 
21-4138, received later that month, he indicated that he 
wished to cancel his hearing.  By VA Form 9, received in 
March 1997, he again notified the RO that he wished to appear 
at a hearing at the RO.  He was scheduled for such hearing in 
July 1997.  By VA Form 21-4138 in July 1997, he indicated 
that no longer wished a hearing.  Based on the foregoing, the 
Board will proceed below in accordance with the veteran's 
specified wishes.  38 C.F.R. § 20.704(e) (1998).

This case was previously before the Board in June 1996, at 
which time it was remanded for further development of the 
evidence.  Pursuant thereto, VA medical examination was 
conducted in December 1996, and by decision in March 1997, 
the RO granted service connection for osteoarthritis of the 
right knee and both hips.  Thus, as the foregoing constitutes 
a full award of the benefit sought on appeal, such issues are 
moot and no longer in appellate status.  See Holland v. 
Gober, 10 Vet. App. 433, 435-36 (1997); Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).  


REMAND

Initially, the Board finds that the veteran's claim for an 
increased evaluation for his service-connected left knee 
disability is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a), in that it is plausible or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
In general, an allegation of an increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  Here, the veteran's contention concerning the 
severity of his left knee disability (within the competence 
of a lay party to report), is sufficient to conclude that his 
claim is well grounded.

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  Such 
duty to assist is neither optional nor discretionary, and it 
includes obtaining an adequate VA examination.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  The fulfillment of the 
duty to assist includes a thorough and contemporaneous 
medical examination, taking into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability is a fully informed one.  Green v. Derwinski, 1 
Vet. App. 121 (1991).

In this regard, the U.S. Court of Appeals for Veterans Claims 
(the Court) held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is inadequate to rate the current state of 
the condition, VA must provide a new examination.  Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992).

The Court has also held that when a diagnostic code provides 
for compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1998) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). Because the 
criteria applicable to evaluate the veteran's left knee 
disability includes diagnostic codes based on range of 
motion, the Board is persuaded that the Court's decision in 
DeLuca may have application to this appeal.

Pursuant to the June 1996 remand, the veteran was afforded VA 
medical examination in August and December 1996.  The Board 
observes that the results of the examination were inadequate 
for rating purposes.  In particular, while the examiners 
indicated that the veteran's range of left knee motion was to 
120 degrees, they did not address whether there was 
limitation of functional ability due to pain, or loss of 
motion due to weakened movement, excess fatigability, or 
incoordination.  DeLuca, 8 Vet. App. at 202.

The Board is aware that the record includes a VA document 
showing that the veteran failed to report for VA medical 
examination, scheduled in February 1999.  However, there is 
no documentation of record showing that the medical center 
sent the veteran notice of the time and place to report for 
his examination nor is there any subsequent communication 
from the RO to the veteran informing him that his claim would 
continued to be denied if he failed to report for the 
examination.

As the veteran may not have received notice to report for 
this examination, the Board finds that he should be 
rescheduled for VA medical examination of his service-
connected left knee disability.  However, he is hereby 
advised that the provisions of 38 C.F.R. § 3.655(b) provide 
that when an examination is scheduled in conjunction with a 
claim for increase, and a veteran, without good cause, fails 
to report for such an examination, the claim for an increase 
shall be denied.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claim, the case is 
REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his left knee 
disability since December 1996.  On 
securing any necessary releases, the RO 
should obtain copies of all VA, military, 
and private treatment records (not 
already of record) for association with 
the claims folder.

2.  Then, the veteran should be afforded 
a VA orthopedic examination to determine 
the severity of his service-connected 
left knee disability.  The claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination.  All necessary testing, 
including X-ray studies, should be 
conducted and the results reported in 
detail.  The examiner should be requested 
to provide (a) an assessment regarding 
the severity of all manifestations of the 
veteran's service-connected left knee 
disability, and (b) an opinion on whether 
pain could significantly limit the 
functional ability of the left knee 
during flare-ups or when it is used 
repeatedly over time.  See DeLuca, 8 Vet. 
App. at 206; 38 C.F.R. §§ 4.40, 4.45.  A 
complete rationale should be provided for 
any opinion expressed by the examiner.

3.  Care should be taken to ensure that 
the veteran receives proper notice of the 
scheduling of the examination.  The 
veteran should again be advised of the 
effect of his failure to report for 
examination under 38 C.F.R. § 3.655.  If 
he fails to report for the scheduled 
examination, the RO should include in the 
claims folder a copy of the notice to the 
veteran to report for examination, sent 
to his last known address of record.

4.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
above foregoing development has been 
accomplished.  If any development is 
incomplete, appropriate corrective action 
should be implemented.  Stegall v. West, 
11 Vet. App. 268 (1998).

5.  Then, the issue of increased rating 
for left knee disability should be 
reviewed by the RO, including 
consideration of whether 38 C.F.R. 
§§ 4.40, 4.45 apply, and the RO should 
specifically document consideration of 
38 C.F.R. § 3.321(b)(1).  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996) (the 
Board is precluded from assigning an 
extraschedular rating in the first 
instance).

If the remaining benefit sought on appeal is not granted, the 
RO should issue a supplemental statement of the case and 
provide the veteran and his representative an opportunity to 
respond thereto.  Then, the case should be returned to the 
Board for further review.  

The veteran may submit additional evidence and argument on 
the matter remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


